Exhibit 10(q)

June 15, 2011

WD-40 COMPANY

1061 Cudahy Place

San Diego, CA 92110

 

  Re: Amendment to Note Purchase and Private Shelf Agreement dated October 18,
2001

Ladies and Gentlemen:

Reference is made to the Note Purchase and Private Shelf Agreement (as amended,
the “Agreement”) dated October 18, 2001 by and between WD-40 Company (the
“Company”) and each of the undersigned (the “Purchasers”). Capitalized terms
used and not otherwise defined herein shall have the meanings provided in the
Agreement. Pursuant to the request of the Company and paragraph 11C of the
Agreement, the Purchasers and the Company agree that the Agreement shall be
amended as follows:

 

  1. Clause (i) of paragraph 5J is amended and restated in its entirety as
follows:

“Within 10 days of its becoming a Subsidiary of the Company, the Company will
and will cause each future Domestic Subsidiary to execute and deliver to the
holders from time to time of Notes (a) an appropriate joinder to the Multiparty
Guaranty, the Security Agreement and, if applicable, to the Patent Security
Agreement, the Trademark Security Agreement, and/or the Pledge Agreement, (b) a
Joinder Agreement (Affiliate Guarantor) (as defined in the Intercreditor
Agreement) and (c) such other agreements, mortgages, financing statements,
landlord/mortgagee waivers and other documents and opinions of counsel, all of
the foregoing in form and substance reasonably acceptable to the Required
Holders. Notwithstanding the foregoing or anything in the Agreement to the
contrary, (y) WD-40 Direct LLC shall not be required to execute joinders to the
Multiparty Guaranty, the Security Agreement or, as might be applicable, the
Patent Security Agreement, the Trademark Security Agreement or the Pledge
Agreement, or a Joinder Agreement (Affiliate Guarantor) (as defined in the
Intercreditor Agreement) until such time, if any, as it has material assets and
engages in business; and (z) HPD Properties, L.L.C. shall execute a counterpart
to the Multiparty Guaranty pursuant to Section 13 thereof but shall not be
required to execute a joinder to the Security Agreement or, as might be
applicable, the Patent Security Agreement, the Trademark Security Agreement or
the Pledge Agreement, or a Joinder Agreement (Affiliate Guarantor) (as defined
in the Intercreditor Agreement).



--------------------------------------------------------------------------------

WD-40 COMPANY

June 15, 2011

Page 2

 

  2. Clause (i) of paragraph 6B is amended and restated in its entirety as
follows:

“(i) the aggregate amount of Restricted Payments of the Company and its
Subsidiaries declared or made during the period commencing on February 28, 2011,
through the date on which all of the Notes have been fully paid shall not exceed
$65,000,000;”.

 

  3. Paragraph 6C(7) is amended and restated in its entirety as follows:

“6C(7). Restrictions on Subsidiaries. Enter into any contract, agreement or
business arrangement that restricts or limits in any manner, or incur or permit
to exist any restriction (other than customary restrictions imposed by corporate
law or customary contractual non-assignment provisions ) on, any Subsidiary’s
ability to (a) make ratable distributions on or with respect to its equity
securities to the Company or any other Subsidiary according to their respective
holdings of the type of equity securities in respect of which such distribution
is being made, (b) repay obligations to the Company or any other Subsidiary,
except for restrictions on transfers by the Company or Subsidiaries to
Subsidiaries that are not Guarantors (inclusive of HPD Properties, L.L.C.) or
(c) transfer property to the Company or any other Subsidiary (other than such
restrictions or limitations on such property transfers imposed pursuant to Liens
permitted by paragraph 6C(1) hereof and restrictions on transfers by the Company
or Subsidiaries to Subsidiaries that are not Guarantors (inclusive of HPD
Properties, L.L.C.)); and”

 

  4. Paragraph 6G is amended and restated in its entirety as follows:

“6G. Credit Agreement Modifications. The Company will not: (i) with the
exception of modifications which add or delete banks or other financial
institutions as lenders thereunder, modify the Credit Agreement, or any other
agreement which is the subject of the Intercreditor Agreement without first
notifying Prudential in writing regarding such proposed modification and
providing Prudential with a copy of all documentation in connection with such
proposed modification; and (ii) without obtaining the written consent of the
Required Holders of the Notes, permit any of the provisions set forth in the
Credit Agreement, or in any other agreement to which the Company or any of its
Subsidiaries is now or in the future may become a party related to the Company’s
or any of its Subsidiaries’ incurrence, assumption or creation of Debt, to be
more restrictive than the provisions set forth in this Agreement, except Debt
permitted pursuant to 6J(g) of this Agreement.”



--------------------------------------------------------------------------------

WD-40 COMPANY

June 15, 2011

Page 3

 

  5. Clause (g) of paragraph 6J is amended and restated in its entirety as
follows:

“(g) Debt of the Company and the Subsidiaries party to the Multiparty Guaranty
in connection with a bank credit agreement entered into in June, 2011, subject
to the aggregate principal amount outstanding thereunder at no time exceeding
$75,000,000 and subject further to the requirement that the Company shall not
permit any borrowing under said credit agreement by any Subsidiary; and”.

 

  5. Clause 6H is amended and restated in its entirety as follows:

“6H. Subsidiary Debt. None of the Company’s Subsidiaries shall create, incur,
assume, guarantee or otherwise be or become directly or indirectly liable with
respect to any Debt, except (a) Debt under the Multiparty Guaranty, (b) Debt to
the Banks under guaranties of the obligations under the Credit Agreement,
(c) Debt of a Subsidiary to a U.K.-based bank in an aggregate amount not to
exceed $1,000,000, (d) other Debt not to exceed $250,000 in the aggregate for
all of the Company’s Subsidiaries at any time outstanding, and (e) Debt
permitted pursuant to 6J(g) of this Agreement.”

Purchasers hereby waive, with respect to the following matters, the existence of
a Default or Event of Default, as the case may be, and Purchasers hereby waive
the following specific requirements of the Agreement:

(i) the requirement, pursuant to clause (ii) of paragraph 5J of the Agreement,
of HPD Laboratories, Inc. to provide a pledge of the membership interest of HPD
Properties, L.L.C.;

(ii) the requirement, pursuant to paragraph 5J of the Agreement, of the Company
(a) to cause WD-40 Direct LLC to execute joinder agreements as provided for in
clause (i) of said paragraph 5J, and (b) to provide a pledge of the membership
interest of WD-40 Direct LLC pursuant to clause (ii) of said paragraph 5J; and

(iii) the requirement, pursuant to clause (ii) of paragraph 5J of the Agreement,
of the Company to provide a pledge of 65% of capital stock or other equity
interests in Shanghai Wu Di Trading Co. Ltd., the Company’s Wholly Foreign Owned
Enterprise established under the laws of the Peoples Republic of China.

Except to the extent waived herein, Company represents and warrants that no
Default or Event of Default has occurred and is continuing. Company further
represents and warrants that the bank credit agreement to be entered into in
June, 2011 permitted by the terms set forth in amended clause (g) of paragraph
6J hereinabove will not require WD-40 Direct, LLC to become a guarantor thereof
except on the same terms as is set forth in amended clause (i) of paragraph 5J
hereinabove, and that said credit agreement will not require a pledge of equity
securities of any of the Company’s Subsidiaries as security thereunder.



--------------------------------------------------------------------------------

WD-40 COMPANY

June 15, 2011

Page 4

The foregoing consent is subject to Company and each of the Guarantors executing
the enclosed counterpart of this letter and returning it to the Purchasers.

 

Sincerely,

THE PRUDENTIAL INSURANCE

            COMPANY OF AMERICA

By:   /s/ Mathew Douglass Its:   Vice President PRUCO LIFE INSURANCE COMPANY By:
  /s/ Mathew Douglass Its:   Vice President

GOLDEN AMERICAN LIFE

            INSURANCE COMPANY

By:   Prudential Private Placement  

    Investors, L.P., Investment

    Advisor

By:  

Prudential Private Placement

    Investors, Inc., its General

    Partner

By:   /s/ Mathew Douglass Its:   Vice President



--------------------------------------------------------------------------------

WD-40 COMPANY

June 15, 2011

Page 5

 

Agreed: WD-40 COMPANY By:   /s/ Jay W. Rembolt Its:   Chief Financial Officer
The foregoing is consented to by the undersigned Guarantors: WD-40 MANUFACTURING
COMPANY By:   /s/ Jay W. Rembolt Its:   Chief Financial Officer HPD HOLDINGS
CORP. By:   /s/ Jay W. Rembolt Its:   Chief Financial Officer HPD LABORATORIES,
INC. By:   /s/ Jay W. Rembolt Its:   Chief Financial Officer HPD PROPERTIES,
L.L.C., a Delaware limited liability company By:   HPD LABORATORIES, INC.,   a
Delaware corporation,   its Sole Member   By:   /s/ Jay W. Rembolt   Its:  
Chief Financial Officer